Citation Nr: 1234519	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO. 09-44 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a bilateral foot disability, claimed as fallen arches.

2. Entitlement to service connection for a bilateral leg disability. 

3. Entitlement to service connection for a low back disability.

4. Entitlement to an initial disability evaluation in excess of 10 percent for aortic insufficiency with hypertension. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from August 1984 to February 1985 and from August 1990 to May 1991. She had additional periods of active duty for training (ACDUTRA) in the Reserves. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. The rating decision denied the service connection claims listed above, and granted service connection for aortic insufficiency with hypertension and assigned an initial noncompensable evaluation. 

An August 2009 rating decision increased the disability evaluation for aortic insufficiency to 10 percent, effective on the date of the initial grant of service connection. Applicable law mandates that when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993). 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran testified at a hearing in March 2012 before the undersigned. A copy of the transcript has been associated with the claims file. The record was left open for an additional 60 days, during which she submitted additional evidence and waived her right to have it initially considered by the RO. 38 C.F.R. §§ 20.800, 20.1304(c) (2011).

The October 2008 rating decision also denied service connection for depression. In her February 2009 notice of disagreement (NOD), the Veteran expressly disagreed with the issues listed above and did not mention depression. In the one year following the issuance of the October 208 rating decision, the Veteran did not file a timely NOD for the denial of service connection for depression or otherwise state disagreement with the rating decision, and the rating decision is now final with respect to that issue. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2011). However, she raised the issue at her March 2012 hearing. The Board does not currently have jurisdiction over her petition to reopen a claim for depression. 

Also during her hearing, she claimed that she had a "mini stroke" in 2010 and since that time she has had vision problems. She believed that this was secondary to her service connected aortic insufficiency. 

A petition to reopen a claim for service connection for depression and the  issue of entitlement to service connection for a vision problem secondary to aortic insufficiency have raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. The Veteran is advised to contact the RO and file a formal claim to follow-up on this referral.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.



REMAND

The record is not ready for appellate review of the issue on appeal. The following further development is required. 

The Veteran served two periods of active duty. However, she also served in the Reserves. The dates of her periods of ACDUTRA are not of record. Neither is her physical examination for entry into the Reserves. The RO must obtain the Veteran's dates of any ACDUTRA or inactive duty for training (INACDUTRA) and any outstanding treatment records from the Veteran's service in the Reserves. 

At her March 2012 hearing, the Veteran testified that she served in the Reserves between her two periods of active duty. During that time, she stated that she was treated at Fort Sam Houston, Texas for her feet, legs, and back. As these records may be pertinent to the Veteran's claim, the RO must attempt to obtain them. See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).

The Veteran also testified that she received treatment at the VAMC in Decatur, and that she had a "mini stroke" in 2010. This indicates that she has had treatment for her heart condition since 2008. The most recent VA treatment records in her claims file are from October 2008. The RO must determine if there are additional outstanding VA treatment records and associate them with her claims file. 

In a March 2012 statement, the Veteran reported treatment from a podiatrist. The RO should determine whether her podiatrist is a VA or private health care provider and then attempt to obtain records from him or her. 

With regard to her service connection claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006). The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one. Id., at 83. 

The Veteran has been diagnosed with plantar fasciitis, leg cramps, and degenerative joint disease (DJD) of the lumbar spine. Service treatment records from her first period of active service show that she sustained a bilateral knee injury in September 1984. In January 1985 she complained of bilateral foot pain since the previous September and she was found to have bilateral plantar fasciitis with symptomatic calluses. She was told to wear inserts in her shoes and stretch her feet. At her May 1988 examination for reaching age 40, she reported foot trouble, leg cramps, and recurrent back pain. 

It is not known whether she was treated for any of these conditions during any period of ACDUTRA prior to undergoing this examination. However, the first and second requirements in McLendon appear to have been met. The Veteran's VA treatment records reflect that she has complained of these problems for many years, which is sufficient to satisfy the low threshold for an indication that there may be a nexus between the claimed disabilities and service. Id. 

However, the Board does not have sufficient medical evidence to ascertain whether her disabilities are related to service. Thus, a VA examination is required. Id., see also Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) (the Board may not make use of its own unsubstantiated medical conclusions); 38 U.S.C.A. § 5103A(d). 

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's complete medical and personnel records, i.e., line of duty determinations, point statements, hospital records, examinations, etc., from the appropriate Federal or state custodians for her entire time in the Army Reserve from June 1984 to June 1992. This includes through a request to the National Personnel Records Center (NPRC), the Army's Human Resources Command (HRC) in St. Louis, Missouri, and any other appropriate agency. All attempts to obtain the records, whether successful or unsuccessful, must be documented within the claims file. 

2. If pertinent Army Reserve records detailing the dates and type of service performed by the Veteran are not secured from the above locations, the RO must then contact the Defense Finance and Accounting Service and request that through the use of payroll records they help identify the dates of the Veteran's service in ACDUTRA or INACDUTRA capacities.

3. After securing these records, the RO must verify and document all periods of active duty for the Veteran, including periods of ACDUTRA or INACDUTRA.

4. Attempt to obtain any outstanding VA treatment records that may exist, including treatment from a podiatrist. If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2011). If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2011). The notice must contain the following information: (1) the identity of the records that could not be obtained, (2) an explanation of efforts made to obtain the records, (3) a description of any further action that will be taken including notice that VA will decide the claim based upon evidence of record unless the Veteran submits records that VA was unable to obtain and (4) notice that the Veteran is ultimately responsible for providing the evidence. 

5. Provide the Veteran with a release form for any private medical records pertinent to her claims.  This specifically includes records generated by the hospital at Fort Sam Houston and a private podiatrist if she receives treatment from one. If the Veteran returns the form, attempt to obtain these records and associate them with the claims file. If the records are not obtainable, the Veteran should be notified and the record clearly documented. 

6. Review the claims file and ensure the development actions have been conducted and completed. Then, schedule the Veteran for an examination with an appropriate clinician. 

The purpose of the examination is to determine whether the Veteran has a bilateral foot disability, a bilateral leg disability, and/or a low back disability that had its onset or was aggravated during active service, ACDUTRA, or INACDUTRA, or manifested to a compensable degree within one year of active service, or is otherwise related to any incident of service.




The following considerations will govern the examination:

* The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

* The examiner will be advised that the purpose of the examination is to ascertain whether the Veteran has a bilateral foot disability, a bilateral leg disability, and/or a low back disability as a result of any in-service incident. The question of the severity of the disorder is only relevant to the extent that it may provide information as to the source of the disorder.

* The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the  examiner explained the factual and medical bases for any opinion. 

* With respect to the review of the claims file, the Board calls the examiner's attention to the following: 

1. A September 1984 active duty treatment record showing a bilateral leg injury with foot and knee pain. 

2. A January 1985 active duty treatment record showing complaints of foot pain and a diagnosis of plantar fasciitis.

3. A May 1988 report of medical history where the Veteran reported foot trouble, leg cramps, and recurrent back pain.

4. The Veteran's March 2012 hearing testimony.

* The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

* The examiner must specify any applicable foot, leg, and back diagnoses. 

* For each diagnosis, the examiner must provide an opinion as to whether the Veteran's disability began during active service, a period of ACDUTRA, or a period of INACDUTRA, is related to any incident of service, or, if arthritis is diagnosed, it began within one year after discharge from active service. 

* The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. 

7. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action must be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

8. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal. If the benefits sought on appeal remain denied, in whole or in part, the Veteran and her representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).



